Cooper, J.,
delivered the opinion of the court.
The scire facias does not recite the day or term of the court on which the judgment nisi was taken. It is apparent that the attention of the court was not directed to this fact, but it nevertheless exists, and the defendant having interposed a plea of nul tiel record *481devolved upon the State the necessity of amending the writ before proceeding further against him. The district attorney asked and obtained leave to amend the writ in another particular, but it was not in fact amended, and if it had been the error noted would not have been cured. It was error to render the final judgment on the record shown. Bridges’ Case, 24 Miss. 153; Douthit’s Case, 30 Miss. 133. The objections actually made in the lower court were not well taken.' It was not necessary for the State to proceed to judgment against the principal or the other sureties in the bond, Saffold v. The State, 60 Miss. 928. On the return of the case to the lower court the writ may yet be amended. Pounds v. The State, 60 Miss. 925.

Judgment reversed.